         Case 2:16-cv-00462-BRW Document 237 Filed 04/12/19 Page 1 of 2


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                 PITTSBURGH DIVISION

BETH SCHIRNHOFER                                                                                            PLAINTIFF

vs.                                             2:16-CV-00462-BRW

PREMIER COMP SOLUTIONS, LLC.                                                                             DEFENDANT

                                                 VERDICT FORM

We, the jury, answer the following:

      1. On Plaintiffs Americans With Disabilities Act discrimination claim, we find in favor of

         (circle one):
                    __:....-------~--
                  Plaintiff Beth Schirnhofer                or     Defendant Premier Comp Solutions, LLC.




      2. On Plaintiffs Pennsylvania Human Relations Act and Allegheny County Human

         Relations Act discrimination claim, we find in favor of (circle one):

                  Plaintiff Beth Schirnhofer               or      Defendant Premier Comp Solutions, LLC.




   3. On Plaintiffs Americans With Di sabilities Act retaliation claim, we find in favor of

         (circle one) :

                  Plaintiff Beth Schirnhofer               or      Defendant Premier Comp Solutions, LLC.




   4. On Plaintiffs Pennsylvani a Human Relations Act and Allegheny County Human

         Relations Act retaliation claim, we find in favor of (c::ir:..:c.:.::               : ------==::::::::::::::::=--.....
                                                                          le:.. .;o=n=e......,__

                  Plaintiff Beth Schirnhofer


             Note: Answer question 5 only if the above finding on questions 1, 2, 3, or 4 is for
             Plaintiff. If all above findings are in favor of Defendant, have your presiding juror
             sign and date thi s fo rm and advise the bailiff that you've reached a verdict.

                                                            22
   Case 2:16-cv-00462-BRW Document 237 Filed 04/12/19 Page 2 of 2




5. Do you find that Defendant wo uld have made the same decision to terminate Plaintiff

   regardless of her alleged di sability? Yes     ✓           No - - - -




6. Do you find that Defendant terminated Plaintiff because she posed a direct threat to the

   health or safety of herself 7nd/ r others in the workplace?

   Yes _ _ __         No _ _ __




           Notes : Answer questi on 7 onl y if you found in favor of Plaintiff on questions 1, 2,
           3, or 4.


7. We find Plaintiff's damages to be (write the amount or, if none, write "none"):

       Front pay                  $   - -D-
                                   - - - - - - - - - --

       Back pay                   $_ 0-=-
                                       6-+--
                                          ~O_()_CJ
                                                __
       Non-economic dam ages: $         ~    a50looo


                                                  Date




                                             23
